Mr Justice Sulzbacher,
after making the above statement of facts, delivered the opinion of the court as follows:
*17Inasmuch, as the ownership of the estate “Carmen” belongs at present to The People of Porto Eico by virtue of the-deed of sale executed in its favor by plaintiff in intervention,, on August 29, 1902, and said estate was the property of The-People of Porto Eico at the time of answering the complaint, the ownership thereof cannot be declared.in favor of Elisa. Garcia Sanjurjo, as claimed by her in this suit. '
We adjudge that we should affirm, and do affirm, the judgment of December 20, 1902, appealed from, with costs of the-.appeal also against plaintiff. The record is ordered to be returned to the District Court of Mayagiiez, with the proper-certificate.
Chief Justice Quinones and Justices Hernández and Mac-Leary, concurred. ' '
Mr. Justice Figueras did not sit at the hearing of this: case.